UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date Of Earliest Event Reported):February 24, 2015 Entia Biosciences, Inc. (Exact name of registrant as specified in charter) Commission File Number:000-52864 Nevada 26-0561199 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 13ualatin-Sherwood Rd. #800 Sherwood, OR 97140 (Address of principal executive offices) (Zip Code) (503) 334-3575 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act(17CFR240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act(17CFR240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act(17CFR240.13e-4(c)) Item8.01Other Events On February 24, 2015, Entia Biosciences, Inc. issued a press release entitled “Entia Biosciences Updates Investors with an Annual Shareholder Letter” which is listed below as Exhibit 99.1.This “letter” will not actually be mailed to shareholders, was not issued with regard to a meeting of shareholders and does not solicit any proxies. Item 9.01 Exhibits.Financial Statements and Exhibits Exhibits 99.1Press Release entitled Entia Biosciences Updates Investors with an Annual Shareholder Letter dated February 24, 2015 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ENTIA BIOSCIENCES, INC. (Registrant) Date: February 24, 2015 By: /s/ Marvin S. Hausman, M.D. Marvin S. Hausman, M.D. President and CEO
